Citation Nr: 0934368	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-34 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the right 
knee.

2.  Entitlement to an initial compensable evaluation for 
recurrent subluxation of the right knee prior to January 4, 
2008.

3.  Entitlement to an initial evaluation in excess of 20 
percent for recurrent subluxation of the right knee from 
January 4, 2008.

4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar disc disease at L4-L5, claimed as SI joint 
pain, prior to December 3, 2008.

5.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar disc disease at L4-L5, claimed as SI joint 
pain.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to April 1983, 
from October 1985 to July 1990, and from February 2003 to 
March 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in May 2008.  The Veteran and the Veteran's 
spouse testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in 
October 2008.  The Board remanded the claims for additional 
evidentiary development at that time.  The requested 
development was completed and the claims are now before the 
Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran's right knee DJD is manifested by objective 
clinical findings of painful motion and crepitus.  The 
Veteran has extension to zero degrees and flexion to 122 
degrees, with pain starting at 120 degrees.  There is no 
evidence of additional loss of range of motion due to pain, 
fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.   	  

2.  Prior to January 4, 2008, the Veteran's right knee 
subluxation was manifested by subjective complaints of 
slipping, buckling, locking, grinding, giving way, popping, 
tripping, and falling.  
  
3.  From January 4, 2008, the Veteran's right knee 
subluxation is manifested by objective clinical findings of 
moderate subluxation.  

4.  Prior to and after December 3, 2008, the Veteran's lumbar 
spine disability is manifested by objective clinical findings 
of painful, decreased range of motion that is not limited to 
30 degrees, tenderness, guarding of movement due to pain, and 
lumbar concavity.  There is no additional loss of range of 
motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use, nor is there 
ankylosis.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee are 
not met for any period of time that is covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 
(2008).

2.  The criteria for an initial 10 percent evaluation, but 
not higher, for recurrent subluxation of the right knee are 
met for the entire period of time covered by this appeal that 
is prior to January 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2008).

3.  The criteria for an initial evaluation in excess of 20 
percent for recurrent subluxation of the right knee from 
January 4, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).

4.  The criteria for an initial evaluation of 20 percent, but 
not higher, for lumbar disc disease at L4-L5, claimed as SI 
joint pain, are met for the entire period of time covered by 
this appeal that is prior to December 3, 2008.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2008).

5.  The criteria for an initial evaluation in excess of 20 
percent for lumbar disc disease at L4-L5, claimed as SI joint 
pain, are not met for any period of time that is covered by 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that she is entitled to 
higher initial evaluations for her service-connected 
disabilities.  The Veteran was originally granted service 
connection for degenerative joint disease (DJD) of the right 
knee and lumbar disc disease at L4-L5, claimed as SI joint 
pain, in the December 2005 rating decision currently on 
appeal.  

The RO evaluated the Veteran's right knee disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257-5010, effective February 25, 2005.  The hyphenated code 
was intended to show that the Veteran's disability included 
symptoms of both recurrent subluxation or lateral instability 
(Diagnostic Code 5257) and traumatic arthritis (Diagnostic 
Code 5010).  The RO also evaluated the Veteran's lumbar disc 
disability as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (degenerative arthritis of the spine), 
effective February 25, 2005.

A subsequent rating decision dated April 2009 found clear and 
unmistakable error (CUE) in the December 2005 rating decision 
with respect to the effective dates assigned for the right 
knee DJD and lumbar disc disabilities.  Specifically, the RO 
found that the effective date for these disabilities was 
March 13, 2004, the day after the Veteran's discharge from 
active duty.  The RO assigned this effective date because the 
Veteran filed these claims for compensation within one year 
after the date of discharge from active duty.  

In the same rating decision, the RO continued the Veteran's 
10 percent evaluation for right knee DJD, but assigned a 
separate 20 percent evaluation for recurrent subluxation of 
the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective January 4, 2008.  The RO also increased the 
Veteran's disability evaluation for lumbar disc disease to 20 
percent, effective December 3, 2008, and assigned a separate 
10 percent evaluation under 38 C.F.R. § 4,124a, Diagnostic 
Code 8520 for peripheral neuropathy of the right lower 
extremity, effective March 13, 2004.  The Board notes that 
the supplemental statement of the case did not include the 
issue of the rating assigned to peripheral neuropathy.  
However, the notice which was sent to the Veteran along with 
the rating decision explained that he should file a notice of 
disagreement (NOD) if he did not agree with any determination 
therein.  The record before the Board does not reflect that a 
notice of disagreement has been filed and therefore the Board 
does not have jurisdiction over that issue.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).
The United States Court of Appeals for Veterans Claims 
(Court) has also emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the Rating Schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2008).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran completed a pre-deployment 
health assessment in February 2003 in which she described her 
health as "fair."  In particular, the Veteran reported a 
history of right knee and low back pain.  With regard to the 
right knee, the Veteran indicated that her knee "slips under 
weight pressure," making walking and running painful.  The 
Veteran also reported subjective complaints of right knee 
grinding and stated that she took prescription medication for 
a "bad back."  The Veteran was referred for an orthopedic 
consultation.

The Veteran was afforded an orthopedic consultation in 
February 2003 and presented with subjective complaints of 
right knee pain, swelling, and grinding.  According to the 
Veteran, these symptoms were present for at least one year 
and began after a right ankle fracture.  A physical 
examination of the bilateral knees showed tenderness to 
palpation and crepitus.  No evidence of effusion or edema was 
found.  Range of motion of the right knee on extension was to 
0 degrees.  Flexion was to 125 degrees.  X-rays of the 
Veteran's right knee were negative and magnetic resonance 
imaging (MRI) of the right knee was normal.  The impression 
was retropatellar pain syndrome and right knee pain.

The Veteran also reported low back pain at the time of the 
February 2003 orthopedic consultation.  According to the 
Veteran, she experienced back pain for many years and was 
treated with various modalities, including physical therapy, 
epidural steroids, prescription medication, and a physical 
profile.  Upon physical examination, the Veteran's reflexes 
were +2 and the Babinski Test was normal.  No evidence of 
clonus or stiffness was found.  X-rays of the lumbar spine 
were normal.  The Veteran was noted to be "deployable."

The Veteran returned to sick call that same month for a 
follow-up orthopedic appointment.  At that time, the Veteran 
reported subjective complaints of right knee pain and back 
spasms.  A physical examination of the Veteran's back 
revealed evidence of tenderness to palpation in the thoracic 
spine as well as decreased range of motion on rotation and 
extension.  The examiner described flexion of the Veteran's 
spine as "ok," and noted that she had good strength and 
range of motion in the lower extremities bilaterally.  
Straight leg testing was negative and there was no evidence 
of tenderness to palpation over bony prominences.  The 
impression was back pain, mid to lower thoracic spine "? 
strain."  The examiner placed the Veteran on physical 
profile and instructed her not to engage in heavy lifting, 
pushing, or pulling more than ten pounds for one week.  
Thereafter, the Veteran was instructed to gradually resume 
normal activities.  

The Veteran returned to sick call in November 2003 while 
stationed in Kuwait after straining her back during remedial 
physical training.  The Veteran was placed on physical 
profile and instructed to perform a modified physical 
training program for four weeks.  A follow-up visit to sick 
call in December 2003 showed no improvement in the condition 
of her right knee and back pain.  Numerous line of duty 
determinations (LODs) associated with the claims file 
concluded that the Veteran's right knee and back pain were 
incurred in the line of duty.

The Veteran also reported right knee and back pain at the 
time of a February 2004 physical examination that was 
administered prior to discharge from service.  In particular, 
the Veteran reported locking, swelling, and giving way of the 
right knee, particularly with walking or exercising.  The 
Veteran also stated that there was a "painful knot" on the 
right knee that felt like a bruise.

In June 2004, the Veteran presented to a VA medical facility 
for treatment of numerous physical problems, including 
chronic low back pain since the 1980s.  The Veteran reported 
that her right knee was sometimes "giving out."  A physical 
examination of the Veteran's right knee showed evidence of 
crepitus, but no effusion or tenderness.  The Veteran's 
lumbar spine was positive for mild tenderness.  No 
neurological abnormalities were noted.  The impression was 
knee and back pain.  Diagnostic testing conducted that same 
month revealed evidence of discogenic disease at the L4-5 
interspace which appeared narrowed.  Narrowing was also shown 
at L1-L2 and L4-L5.  An October 2004 follow-up VA treatment 
note indicated that the Veteran was able to return to work; 
however, she was instructed to avoid heavy lifting or 
physical activity.

The Veteran was subsequently hospitalized at a VA medical 
facility in August 2004 with subjective complaints of chest 
pain.  A discharge summary associated with this episode of 
care also diagnosed the Veteran as having DJD of the right 
knee and low back pain.

The Veteran sought additional VA care in September 2004 for 
urine incontinence.  A voiding cystourethrogram conducted at 
that time was normal.  The examiner prescribed a trial dose 
of Oxybutynin.

In a February 2005 statement, the Veteran reported three 
occasions in which she experienced severe back pain and was 
unable to stand upright.  According to the Veteran, she had 
to crawl on her hands and knees to use the restroom or if she 
attempted to stand.  The pain was so severe that the Veteran 
lacked bladder control and missed approximately three to four 
days of work after each of these episodes.  The Veteran also 
reported two occasions at work where she purportedly lost 
feeling from the kneecap down to the feet.  As a result, her 
knee buckled or locked without warning and she fell down some 
stairs or in the grass while walking to her car.  The Veteran 
also reported difficulty getting into and out of the bath tub 
or getting up from a seated position due to pain.  The 
Veteran further indicated that she had pinched nerves in her 
low back that might contribute to these symptoms.

VA administered a Compensation and Pension (C&P) spine 
examination in October 2005.  The Veteran described her low 
back pain as "constant" and "burning" at the time of the 
examination.  She also indicated that she had flare-ups once 
every three months.  These flare-ups, according to the 
Veteran, lasted approximately one week, during which time she 
was unable to walk and/or required assistance to walk to make 
sure she did not fall.  The Veteran also reported decreased 
range of motion of the lumbar spine, as well as radiating 
pain, numbness, and tingling in the right lower extremity.  
The Veteran used a cane for the back and right knee.  She 
also used a right knee brace approximately three to four 
times per month, and self-reported one incapacitating episode 
in Fall 2004 which purportedly lasted three days.  As for 
occupational functioning, the Veteran reportedly missed ten 
days of work as an accounting clerk in the last 12 months and 
she was unable to lift over 15 pounds.  She also stated that 
she required assistance completing some activities of daily 
living (ADLs) and other household chores.  

Upon physical examination, the examiner noted that the 
Veteran's gait was steady with use of a cane.  The examiner 
also observed evidence of lumbar concavity, lumbar and 
sacroiliac tenderness, and guarding of movement due to pain.  
No evidence of lumbar weakness or muscle spasm was noted.  
Range of motion testing on forward flexion was to 62 degrees, 
while extension was to eight degrees.  Bilateral lateral 
flexion was to 15 degrees, while bilateral lateral rotation 
was to 25 degrees.  Each range of motion movement elicited 
pain.  There was no additional loss of range of motion due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
following repetitive use, but the examiner could not estimate 
the additional range of motion lost during flare-ups without 
resorting to speculation.  However, the examiner noted 
evidence of diminished sensation to pinprick in the right 
lower extremity.  The impression was low back injury with 
aggravation of degenerative disc disease (DDD) with disc 
desiccation at multiple levels, mild central disc bulge at 
L1-L2 and L5-S1, and lumbar DJD.  The examiner also diagnosed 
the Veteran as having right lower extremity peripheral 
neuropathy with decreased sensation to pinprick in the entire 
right leg with reported radiating pain in the right thigh, 
knee, shin, and toes.            

The Veteran was also afforded a VA C&P joints examination in 
December 2005.  At the time of the examination, she reported 
constant right knee pain with daily flare-ups lasting less 
than one hour.  The Veteran also reported subjective symptoms 
of grinding, popping, giving way, and tripping.  The Veteran 
wore an elastic support approximately once every two weeks 
and occasionally used a cane.  The Veteran obtained some 
relief from these symptoms by taking two to three aspirin 
daily.  As for occupational functioning, the Veteran 
indicated that she was unable to run or lift over ten pounds.  

Upon physical examination, the Veteran's right knee medial, 
lateral, anterior cruciate, and posterior cruciate ligaments 
were "stable."  No evidence of tenderness or weakness was 
noted.  Range of motion testing of the right knee on 
extension was to zero degrees.  Flexion was to 122 degrees, 
with pain starting at 120 degrees.  There was no additional 
loss of range of motion due to pain, fatigue, weakness, lack 
of endurance, or incoordination following repetitive use, but 
the examiner could not estimate the additional range of 
motion lost during flare-ups without resorting to 
speculation.  The impression was right knee strain.

In the February 2006 notice of disagreement (NOD) and a 
subsequent April 2006 statement, the Veteran reported 
difficulty going up and down stairs and getting in and out of 
the car and bath tub.  She also reported knee grinding "into 
what feels like bone" which sent sharp pain "all the way to 
my toes."  According to the Veteran, these symptoms affected 
her work performance in that she had difficulty completing 
duties, such as filing, that required her to stoop.  She also 
stated that she needed the assistance of a cane or another 
person.  The Veteran further indicated that she missed a day 
of work in March 2006 because she could not stand upright and 
was, therefore, unable to walk or drive.  The only recourse 
from these symptoms, according to the Veteran, was resting 
and taking prescription medication until she was able to move 
and/or complete daily functions.  The Veteran also stated 
that she experienced "extreme pain" for a few days after 
walking, swimming, bicycling, bending, and stooping.

The Veteran was treated at a VA medical facility in September 
2006 for an exacerbation of chronic back pain.  The Veteran 
was also provided with a letter which requested that she be 
allowed to come to work with a cane.

The Veteran also indicated in an October 2006 statement that 
she missed three days of work in the past six months due to 
back pain.

In December 2006, the Veteran underwent a VA C&P 
genitourinary examination.  No evidence of bladder 
dysfunction (i.e., incontinence) was diagnosed.  In addition, 
the examiner found no link between the Veteran's claimed 
urinary symptoms and her service-connected low back 
disability.   

The Veteran sought additional VA care in January 2008 after a 
slip-and-fall accident in which she fell down the stairs 
after her right knee purportedly buckled.  Treatment notes 
associated with this episode of care indicated that the 
Veteran fractured her right foot, ankle, and fibula. 

In May 2008, the Veteran and her spouse testified before the 
undersigned VLJ in connection with the current claims.  In 
particular, the Veteran testified that her service-connected 
right knee was in "constant" pain, and that she used a cane 
for walking.  The Veteran reported subjective symptoms of 
popping, grinding, swelling, and instability.  She further 
stated that she had fallen down the stairs three times.  She 
took prescribed medications daily to ease her discomfort and 
missed approximately seven days of work in the past year as a 
result of her service-connected right knee disability.  
Furthermore, the Veteran indicated that the condition of her 
right knee had worsened since the previous VA examination.  
The Veteran's spouse also indicated that the Veteran's knee 
recently gave out, causing her to fall down the steps.  

With regard to her service-connected lumbar disc disability, 
the Veteran stated that she had radiating back pain down to 
her feet.  The Veteran described having limited motion with 
twisting, bending, and turning, and described subjective 
symptoms of locking, spasm, and popping.  The Veteran also 
indicated that she obtained some relief by taking prescribed 
medications daily and that she missed approximately seven to 
eight days of work in the past year as a result of her 
service-connected lumbar disc disability.  The Veteran 
testified that the condition of her back had worsened since 
the previous VA examination.

The Veteran reported having knee and back pain at the time of 
a VA primary care appointment in June 2008.  In particular, 
the Veteran stated that her knee hurt "all the time" and 
that it felt like she had "rocks" underneath her kneecap.  
A physical examination showed no evidence of joint effusion, 
or medial or lateral joint line tenderness.  The Apley 
Compression Test was negative, but the examiner noted 
evidence of restricted flexion and extension.  The impression 
was knee and chronic back pain.
 
The Veteran presented to a VA orthopedic clinic in July 2008 
with subjective complaints of chronic right knee pain.  The 
Veteran also reported a history of chronic low back pain, and 
stated that she recently fell down the stairs.  Upon physical 
examination, the examiner noted that the Veteran walked 
without a limp.  However, there was evidence of crepitus, 
pain, and tenderness over the medial and lateral patellar 
facet.  The examiner also noted evidence of subluxation of 
the right patella on flexion, extension, and internal 
rotation.  No evidence of ligamentous instability or effusion 
was found.  X-rays revealed evidence of patellofemoral 
arthritis and minimal joint line narrowing in the right knee.  
The impression was patellofemoral arthritis and instability.  

VA administered another C&P joints examination in December 
2008.  The Veteran reported a history of chronic right knee 
pain with daily flare-ups.  She also stated that she avoided 
walking during flare-ups and on one occasion, fell down 
during a flare-up.  The Veteran also reported subjective 
symptoms of swelling, decreased range of motion, daily 
"shifting" of her kneecap in the morning that she described 
as "moderate," daily recurrent lateral instability that she 
also described as "moderate," grinding, popping, giving, 
way, tripping, and falling.  The Veteran used a cane daily 
for walking and occasionally used a knee brace for additional 
support.  She obtained some relief from these symptoms by 
taking aspirin or Aleve daily.  At one time, she also took 
Hydrocodone, but stopped after the medication caused 
constipation.  It was noted that the Veteran worked as an 
accounting clerk and that her service-connected knee right 
disability had essentially no effect on her ability to work 
other than her inability to lift more than 50 pounds.  The 
Veteran was also unable to run or swim, and missed 
approximately seven days of work in the last 12 months due to 
pain.

Upon physical examination, the Veteran limped and used a 
cane.  The right knee medial, lateral, anterior cruciate, and 
posterior cruciate ligaments were "stable."  The McMurray 
Test was negative.  The examiner observed no evidence of 
tenderness, weakness, or subluxation.  The Veteran did, 
however, report pain on range of motion and patellar 
apprehension tests.  Range of motion testing of the right 
knee was to zero degrees on extension.  Flexion was to 100 
degrees, with pain beginning at 70 degrees.  There was no 
additional loss of range of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use, but the examiner could not estimate the 
additional range of motion lost during flare-ups without 
resorting to speculation.  The impression was DJD of the 
right knee and moderate, recurrent subluxation of the right 
patella.  

The same examiner also conducted a VA C&P spine examination 
at that time.  The Veteran reported having constant low back 
pain.  She described the nature of this pain as "burning" 
or "grinding," and also indicated that she experienced 
flare-ups once in the past year.  The duration of this flare-
up, according to the Veteran, was two weeks.  During flare-
ups, the Veteran had decreased range of motion, avoided 
walking or standing, and required assistance walking to the 
bathroom and getting dressed.  The Veteran also reported 
intermittent radiating pain and tingling to the lower 
extremities bilaterally, but denied any incapacitating 
episodes in the past 12 months.  She obtained some relief 
from these symptoms by taking aspirin or Aleve daily.  At one 
time, she also took Hydrocodone, but stopped after the 
medication caused constipation.  She also used a cane for 
walking.  It was noted that the Veteran's service-connected 
lumbar disc disability had essentially no effect on her 
ability to work other than her inability to lift more than 50 
pounds.  The Veteran also avoided sitting for more than one 
hour at a time, reported occasional difficulty with bathing, 
and stated that she took seven days off in the past year 
because of her back.

Upon physical examination, the examiner noted that the 
Veteran limped and used a cane.  There was also evidence of 
flattening of the lumbar concavity, tenderness of the lumbar 
and sacral spine and lateral muscles, and guarding of 
movement due to pain.  No evidence of lumbar muscle spasm or 
weakness was found.  Range of motion testing on forward 
flexion was to 40 degrees, with pain beginning at 40 degrees.  
Extension was to nine degrees, with pain beginning at nine 
degrees.  Right and left lateral flexion was to 16 and 15 
degrees respectively, with pain beginning at 16 and 15 
degrees.  Right and left lateral rotation was to 22 and 23 
degrees respectively, with pain beginning at 22 and 23 
degrees.  There was no additional loss of range of motion due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use, but the examiner 
could not estimate the additional range of motion lost during 
flare-ups without resorting to speculation..  Straight leg 
raise testing resulted in low back pain, but sensation was 
intact to light touch and pinprick.  Leg strength was 5/5 
bilaterally, and patellar reflexes were +1 bilaterally.  The 
examiner found no evidence of weakness related to the 
Veteran's peripheral neuropathy symptoms.  The impression was 
lumbar disc disease, L4-L5.

The Veteran presented to the VA pain clinic in April 2009 
with subjective complaints of constant low back pain and 
occasional tingling.  These symptoms were exacerbated by 
bending, twisting, walking, and sitting on hard surfaces.  
The Veteran obtained some relief from these symptoms by 
changing positions, using a heating pad, or taking 
Hydrocodone.  The Veteran also stated that she was still able 
to work in sedentary positions.  

Upon physical examination, lower extremity muscle strength 
was 5/5, and it was noted that the Veteran's range of motion 
was limited by excess weight.  The Patrick's Test and Facet 
Loading Test were positive (right greater than left), but no 
evidence of swelling, trigger points, or muscle spasm was 
found.  A neurological evaluation showed the Veteran's deep 
tendon reflexes to be +1 with sensation "generally intact."  
Straight leg raise testing was positive (right greater than 
left), but no evidence of rigidity or tremors was found.  
Diagnostic testing conducted at that time was interpreted to 
show lumbar disc desiccation with mild narrowing at L1-L2 and 
L5-S1.  No evidence of acute or chronic compression fracture 
was found, nor was there evidence of spondylolysis, 
spondylolisthesis, focal disc herniation, or central canal or 
foraminal stenosis.  The impression was chronic pain 
unrelieved by interventions in the past.     
          
I.  Right Knee

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an initial 10 percent 
evaluation, but not higher, for slight recurrent subluxation 
of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 for the entire period of time covered by this appeal 
that is prior to January 4, 2008.  However, the preponderance 
of the evidence is against an evaluation in excess of 20 
percent under Diagnostic Code 5257, from January 4, 2008. 

Diagnostic Code 5257 assigns a 10 percent evaluation for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).  

Words such as "mild," "moderate," and "severe" are not 
defined in VA's Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6

Preliminarily, the Board notes that the RO initially 
evaluated the Veteran's right knee disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010.  
The hyphenated code was intended to show that the Veteran's 
disability included symptoms of both recurrent subluxation or 
lateral instability (Diagnostic Code 5257) and traumatic 
arthritis (Diagnostic Code 5010).  However, VAOPGCPREC 23-97 
(1997) makes clear that arthritis and instability of the knee 
are to be rated separately.  Because the RO failed to abide 
by VAOPGCPREC 23-97 and included a citation to Diagnostic 
Code 5257 in the December 2005 rating decision, the Board is 
obligated to find that the Veteran is also service connected 
for recurrent subluxation under Diagnostic Code 5257.

The Board notes that the Veteran has reported numerous 
incidents, both in service and in the period following 
discharge from service prior to January 4, 2008, in which her 
right knee disability was manifested by subjective complaints 
of slipping, grinding, giving out, and buckling.  See 
February 2003 and February 2004 STRs; June 2004, February 
2005, October 2005, December 2005, and April 2006 statements 
and VA treatment records.  As a consequence of these 
symptoms, the Veteran repeatedly fell on more than one 
instance and required use of a knee brace.  See Veteran's 
February 2005 statement; October 2005 VA C&P examination 
report.  Resolving all doubt in the Veteran's favor, the 
Board finds that the Veteran's subjective complaints of 
slipping, grinding, giving out, and buckling more nearly 
approximate the criteria for slight recurrent subluxation 
under Diagnostic Code 5257.  As such, the Board finds that 
the Veteran is entitled to an initial 10 percent evaluation, 
but not higher, under Diagnostic Code 5257 for slight 
recurrent subluxation of the right knee for the entire period 
of time covered by this appeal that is prior to January 4, 
2008.

The Veteran is not, however, entitled to an evaluation in 
excess of 10 percent under Diagnostic Code 5257 for any 
period of time that is covered by this appeal that is prior 
to January 4, 2008.  Notably, there is no objective medical 
evidence of record to show that the Veteran's right knee 
subluxation was described as either "moderate" or 
"severe," or that it could be interpreted as such.  

For instance, VA examinations conducted in June 2004 and 
December 2005 were negative for recurrent subluxation or 
lateral instability.  In fact, the December 2005 VA C&P 
examiner explicitly found that the Veteran's right knee 
medial, lateral, anterior cruciate, and posterior cruciate 
ligaments were stable.  No evidence of subluxation was noted 
at that time.  Accordingly, the Board finds that the Veteran 
is not entitled to an initial evaluation in excess of 10 
percent under Diagnostic Code 5257 for any period of time 
covered by this appeal that is prior to January 4, 2008.

Similarly, the Board also finds that the preponderance of the 
evidence is against an initial evaluation in excess 20 
percent under Diagnostic Code 5257, from January 4, 2008.  
The Board notes that the Veteran sought VA care in January 
2008 after a slip-and-fall accident in which she fell down 
the stairs after her right knee purportedly buckled.  VA care 
rendered as part of this incident constitutes the first 
factually ascertainable objective evidence of moderate 
recurrent subluxation.  Thereafter, the December 2008 VA C&P 
examiner diagnosed the Veteran as having DJD of the right 
knee and moderate, recurrent subluxation of the right 
patella.  This opinion was based on the examiner's 
professional expertise and a thorough review of the claims 
file.  The Veteran reported that her symptoms were moderate 
and there is no objective medical evidence of record that 
describes or could be interpreted to describe the Veteran's 
recurrent subluxation as "severe" such that an evaluation 
in excess of 20 percent would be warranted.  Thus, the 
Veteran is not entitled to an initial evaluation in excess of 
20 percent under Diagnostic Code 5257, from January 4, 2008.

The Board also notes that the Veteran was awarded a separate 
10 percent evaluation under Diagnostic Code 5010 for 
degenerative joint disease of the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010; VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 09-98 (1998).  Diagnostic Code 5010 contemplates 
disability evaluations for traumatic arthritis and directs 
that this condition be rated analogously to degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
requires that degenerative arthritis be established by x-ray 
findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray, is deemed to be 
limitation of motion and warrants the minimum compensable 
rating for the joint (10 percent), even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).

Limitation of motion is measured in terms of flexion 
(Diagnostic Code 5260) and extension (Diagnostic Code 5261).  
Normal range of motion for the knee is to 0 degrees on 
extension and to 140 degrees on flexion.  See 38 C.F.R. § 
4.71a, Plate II (2008).  Under Diagnostic Code 5260, a non-
compensable rating is warranted where flexion of the knee is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees, while a 20 percent 
rating is assigned where flexion is limited to 30 degrees.  A 
30 percent evaluation is warranted where flexion is limited 
to 15 degrees.   

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension of the knee is limited to five 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees, while a 20 percent evaluation is 
warranted where extension is limited to 15 degrees.  A 30 
percent evaluation is warranted where extension is limited to 
20 degrees, and a 40 percent evaluation is assigned where 
extension is limited to 30 degrees.  A 50 percent evaluation 
is assigned where extension is limited to 45 degrees.

In this case, the Veteran is not entitled to an evaluation 
for limitation of motion under Diagnostic Codes 5260 or 5261 
for her right knee DJD disability in excess of the currently 
assigned 10 percent rating for any period of time covered by 
this appeal.  As noted above, a 20 percent rating is assigned 
where flexion is limited to 30 degrees or where extension is 
limited to 15 degrees.  The Veteran's range of motion on 
flexion was between 100 to 125 degrees, with pain beginning 
at 70 degrees.  Extension was to zero degrees.  See February 
2003 STR; VA examination reports dated December 2005 and 
December 2008.  These measurements, however, are insufficient 
to warrant an initial evaluation in excess of 10 percent for 
limitation of flexion or extension for any period of time 
covered by this appeal.

The Board is also aware that the Veteran has submitted 
statements and testimony during the pendency of this claim 
expressing her opinion about the severity of her currently 
service-connected right knee disability.  The Court has in 
the past held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  As such, the Veteran is 
competent to indicate that she experiences symptoms such as 
painful decreased range of motion, a shifting kneecap, 
slipping, grinding, giving out, locking, buckling, popping, 
swelling, tripping, and falling.  The Veteran also reported a 
history of flare-ups and stated that she required a cane 
and/or brace, as well as the occasional assistance of another 
person to avoid falling.  

However, the Board finds that these subjective complaints are 
contemplated in the currently assigned disability ratings.  
Moreover, the Board further finds that there is no objective 
medical evidence of record to support evaluations in excess 
of that which was assigned, particularly where, as here, VA 
medical opinions of record were offered by qualified 
professionals and based on thorough documentation and 
analysis of the Veteran's service-connected right knee 
symptomatology.

The Board has also considered evaluating the Veteran's right 
knee disability under other pertinent diagnostic codes, but 
the bulk of these diagnostic codes are not applicable in the 
Veteran's case.  

For instance, Diagnostic Code 5256 is not for application in 
this case because there is no objective clinical evidence 
that the Veteran was diagnosed with or treated for ankylosis.  
Diagnostic Codes 5258 and 5259, pertaining to cartilage 
abnormalities, are also not for application in the Veteran's 
case.  These particular diagnostic codes provide disability 
evaluations for semilunar dislocated cartilage with frequent 
episodes of locking, pain, and effusion into the joint or for 
symptomatic residuals following the removal of semilunar 
dislocated cartilage.  While the Veteran reported subjective 
complaints of pain, swelling, grinding, popping, and giving 
way, there is no objective clinical evidence to show that the 
Veteran was diagnosed with or treated for semilunar 
dislocated cartilage or that she had symptomatic residuals 
following the removal of semilunar cartilage.

Diagnostic Code 5263 contemplates the rating of genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weightbearing objectively demonstrated).  Again, however, 
this diagnostic code provision is not applicable in this case 
as there is no evidence of record to show that the Veteran 
was diagnosed with or treated for genu recurvatum.  

The Board has also considered whether Diagnostic Code 5262, 
which contemplates the rating of impairments of the tibia and 
fibula, is potentially applicable in the Veteran's case in 
light of the fact that she sustained a fractured fibula in 
January 2008 after a slip-and-fall accident.  A 40 percent 
evaluation is assigned under Diagnostic Code 5262 for 
nonunion of the tibia or fibula with loose motion, requiring 
a brace, while a 30 percent evaluation is assigned for 
malunion of the tibia or fibula with a marked knee or ankle 
disability.  A 20 percent evaluation is assigned for malunion 
of the tibia or fibula with a moderate knee or ankle 
disability.  A 10 percent evaluation is assigned for malunion 
of the tibia or fibula with a slight knee or ankle 
disability.  

In this case, there was no objective evidence of record 
showing that the Veteran has nonunion of the tibia or fibula 
with loose motion, requiring a brace, to warrant a 40 percent 
evaluation under Diagnostic Code 5262.  There was also no 
evidence of malunion in this case.  See generally, January to 
April 2008 post-fracture VA follow-up treatment notes.  Thus, 
an evaluation under Diagnostic Code 5262 is not warranted in 
this case.  Furthermore, any attempt to assign an additional 
rating for the right knee under Diagnostic Code 5262 would 
constitute impermissible pyramiding, especially since the 
Veteran in this case was already rated for DJD of the right 
knee with painful motion under Diagnostic Codes 5010-5260 and 
recurrent subluxation of the right knee under Diagnostic Code 
5257.  See 38 C.F.R. § 4.14.  

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca, supra. The 
Board acknowledges that the Veteran reported subjective 
symptoms of constant right knee pain with daily flare-ups, 
grinding, popping, giving way, tripping, falling, swelling, 
instability, decreased range of motion, and "shifting" of 
her kneecap.  

VA examinations showed objective evidence of crepitus, 
tenderness, painful and decreased range of motion, 
subluxation, and instability.  However, there is no 
additional loss of range of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use noted during any period of time that is 
covered by this appeal.  See December 2005 and December 2008 
VA C&P examination reports.  The Board also acknowledges that 
the Veteran self-reported flare-ups on more than one occasion 
during the pendency of this appeal, but finds that the 
severity of the Veteran's right knee disability, including 
flare-ups, is contemplated in the currently assigned 
disability evaluations.  Moreover, VA examiners indicated in 
December 2005 and December 2008 that they could not estimate 
the additional range of motion lost during flare-ups without 
resorting to speculation.  

The Board further finds that staged ratings, as discussed 
above, are appropriate given the variance in the signs and 
symptoms of the Veteran's service-connected right knee 
disability during the claim period.  See Fenderson, supra.

In summary, the Board finds that the preponderance of the 
evidence (1) is against an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee; (2) 
supports an initial evaluation of 10 percent for recurrent 
subluxation of the right knee prior to January 4, 2008; and 
(3) is against an initial evaluation in excess of 20 percent 
for recurrent subluxation of the right knee from January 4, 
2008.


II.  Lumbar Spine

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine (General Formula), unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243) (Formula Based on 
Incapacitating Episodes).  See 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving 
intervertebral disc syndrome (IVDS), the different 
disabilities are evaluated under the same rating criteria.  
The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
where there is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by using the General Formula, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  An evaluation of 60 
percent, the maximum schedular rating, requires IVDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An evaluation of 40 
percent requires IVDS with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation requires 
IVDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A 10 percent evaluation requires IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion 
for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V 
(2008).  

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an initial 20 percent 
evaluation, but not higher, for the Veteran's lumbar disc 
disease for the entire period of time covered by this appeal 
that is prior to December 3, 2008.

As noted above, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, a combined range of 
motion of the thoracolumbar spine of not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 
C.F.R. § 4.71a.

Range of motion testing on forward flexion at the time of the 
October 2005 VA C&P spine examination was to 62 degrees with 
pain.  The examiner also observed evidence of guarding with 
movement due to pain, and noted that the Veteran had a steady 
gait with use of a cane.  Accordingly, the Board concludes 
that Veteran's symptomatology more nearly approximates the 
criteria for an initial 20 percent evaluation, but not 
higher, for lumbar disc disease for the entire period of time 
covered by this appeal that is prior to December 3, 2008.

The Veteran is not, however, entitled to an initial 
evaluation in excess of 20 percent for any period of time 
covered by this appeal.  The criteria for an evaluation in 
excess of 20 percent under the General Rating Formula are 
contemplated only in certain circumstances, none of which are 
present here.  

For instance, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a.  As described above, 
the Veteran's range of motion on forward flexion at the time 
of the October 2005 and December 2008 VA C&P examinations was 
to 62 and 40 degrees with pain, respectively.  The Veteran 
also had some range of motion in her lumbosacral spine at the 
time of the most recent VA C&P examination and the medical 
evidence of record was completely negative for either 
favorable or unfavorable ankylosis during any period of time 
that is covered by this appeal.  Accordingly, the Veteran is 
not entitled to an evaluation in excess of 20 percent for any 
period of time covered by this appeal.  

The Board has considered whether the criteria set forth in 
Diagnostic Code 5243 for IVDS are applicable in this case.  
The Board notes that the Veteran self-reported occasional 
flare-ups and one incapacitating episode in Fall 2004 which 
resulted in lost time from work.  See October 2005 VA C&P 
examination report.  However, the Board notes that the 
medical evidence of record did not show that the Veteran 
experienced incapacitating episodes such that an initial 
evaluation in excess of 20 percent was in order under this 
code provision for any period of time covered by this appeal.  
Namely, no evidence in the Veteran's claims file indicates 
that the Veteran's bed rest during the claimed Fall 2004 
incident was prescribed by a physician as required by 
Diagnostic Code 5243, Note 1.  Moreover, the Veteran 
specifically denied having any incapacitating episodes in the 
last 12 months at the time of the most recent December 2008 
VA C&P examination.  Thus, an evaluation under Diagnostic 
Code 5243 is not applicable in this case. 

The Board has also considered the guidance of 38 C.F.R. 
§§4.40, 4.45, 4.59, and Deluca, supra.  The Board 
acknowledges that the Veteran's service-connected back 
disability is manifested by objective medical evidence of 
painful, decreased range of motion on flexion, tenderness, 
guarding of movement due to pain, and diminished sensation in 
the right lower extremity and/or right lower extremity 
peripheral neuropathy.  The Veteran also limped and walked 
with a cane.  However, there was no additional loss of range 
of motion due to pain, fatigue, weakness, lack of endurance, 
or incoordination following repetitive use noted during any 
period of time covered by this appeal.  See October 2005 and 
December 2008 VA C&P examination reports.  The Board also 
acknowledges that the Veteran self-reported flare-ups on more 
than one occasion during the pendency of this claim, but 
finds that the severity of the Veteran's low back disability 
is contemplated in the currently assigned disability 
evaluations.  Moreover, VA examiners indicated in October 
2005 and December 2008 that they could not estimate the 
additional range of motion lost during flare-ups without 
resorting to speculation.  

The RO also considered whether separate ratings were 
warranted for any bowel or bladder impairments associated 
with the Veteran's service-connected back disability.  The RO 
denied service connection for bladder incontinence in a 
February 2007 rating decision and the Veteran did not appeal 
that determination.  

The Board has considered the propriety of staged ratings, 
however, the evidence does not show a variance in the signs 
and symptoms of the Veteran's service-connected lumbar disc 
disability during the claim period such that staged ratings 
are for application in this case.  See Fenderson, supra.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected 
disabilities are addressed by the relevant criteria as 
discussed above and higher schedular ratings are likewise 
still available.  

The Board notes that the Veteran in this case indicated that 
she missed work and had difficulty completing work-related 
duties, such as filing and/or lifting, as a result of either 
her service-connected right knee or back disability.  
However, the Board finds that the currently assigned 
disability evaluations (i.e., 10 percent for DJD of the right 
knee; 10 percent for slight recurrent subluxation of the 
right knee for the period prior to January 4, 2008; 20 
percent for moderate recurrent subluxation of the right knee 
from January 4, 2008; and 20 percent for lumbar disc disease 
at L4-L5) contemplate that there is commensurate industrial 
impairment as a result of the Veteran's service-connected 
disabilities.  See also, 38 C.F.R. § 4.1 (2008) (noting that 
the percentage ratings represent as far as can be practically 
determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and 
their residual conditions in civilian occupations).  
Therefore, the Board finds that the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the Veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection.  The Veteran should also be informed that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An initial evaluation of 10 percent, but not higher, for 
recurrent subluxation of the right knee is granted for the 
entire period of time covered by this appeal that is prior to 
January 4, 2008.

An initial evaluation in excess of 20 percent for recurrent 
subluxation of the right knee from January 4, 2008, is 
denied.

An initial evaluation of 20 percent for lumbar disc disease 
at L4-L5, claimed as SI joint pain, is granted for the entire 
period of time covered by this appeal prior to December 3, 
2008.

An initial evaluation in excess of 20 percent for lumbar disc 
disease at L4-L5, claimed as SI joint pain, is denied. 


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


